September 15, 2015 Matthew Crispino, Esq. Staff Attorney Division of Corporation Finance Securities and Exchange Commission Washington, D.C. 20549 Re: Go Ez CorporationAmendment No. 3 to Registration Statement on Form S-1Filed August 28, 2015File No. 333-202047 Dear Mr. Crispino: On behalf of Go Ez Corporation, a Delaware corporation (the “Company”), we hereby provide a response to the comments issued in a letter dated September 9, 2015 (the “Staff’s Letter”) regarding the Company’s Registration Statement on Form S-1 (the “Form S-1”). Contemporaneously with this submission, we have filed a fourth amended Registration Statement on Form S-1 (the “Amended Form S-1”) reflecting the responses of the Company below. 1. We have disclosed the work that Federal Technology Agency, Inc. (FTA) has performed for Apple Inc., as requested. 2. We have revised our discussion of FTA’s contract with Apple to clarify that that contract has expired and no work is currently being done pursuant to such agreement, as requested. 3. We have clarified on page 40 our revenue breakdown by division (FTA and Glophone retail) for both quarters of 2015, in response to previous comment 10, as requested. Thank you very much for your time and attention in connection with this filing. Should you have any questions concerning the foregoing, please contact Lorin A. Rosen, Esq. of LAR Law Group PC, counsel to the Company, at (877) 570-2620. Sincerely, By: /s/ Abraham Dominguez Cinta Abraham Dominguez Cinta Chief Executive Officer & President
